Doderidge, J.
I concur. Where the writ is once well, and abates by the party, or by death, and the record is re*199moved, the inferior court cannot proceed, but the superior court shall. But it is otherwise, when the writ is to remove other records, as here. For the record is in the time of King James, and the writ of error speaks of a record in the time of the present King.
Hyde, C. J. and Whitlock, J. concurred.
Damport. They have had twice execution on imprisonment of the plaintiff, upon the writ of error. 3 El. Dyer 206. in point.
And he at last obtained what he had moved for.